           Case 5:19-cv-01137-D Document 69 Filed 02/23/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

ALLEN ALEXANDER PARKS,                      )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )       Case No. CIV-19-1137-D
                                            )
SHERIFF P.D. TAYLOR, et al.,                )
                                            )
              Defendants.                   )


                                          ORDER

       This matter comes before the Court for review of the Report and Recommendation

[Doc. No. 60] issued by United States Magistrate Judge Amanda Maxfield Green on

January 22, 2021. Judge Green recommends the denial of Plaintiff’s Motion for Leave to

Supplement the Amended Complaint [Doc. No. 45] and the dismissal of supplemental state

law claims asserted in the Amended Complaint [Doc. No. 46] due to a lack of supplemental

jurisdiction under 28 U.S.C. § 1367(a).

       Plaintiff, a state prisoner who appears pro se, has neither filed a timely objection

nor requested additional time to object. 1 Judge Green expressly advised Plaintiff of both

his right to object to the Report and the implied waiver rule. See R&R at 3. Therefore, the

Court finds that Plaintiff has waived further review of the issues addressed in the Report.

See Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991); see also United States v.


       1
          Although Plaintiff has at times complained about delivery of his legal mail, Plaintiff
timely objected to the Order on Pending Motions [Doc. No. 61] issued contemporaneously with
the Report. See 2/18/21 Order [Doc. No. 67] (overruling Plaintiff’s objection). Thus, there is no
question Plaintiff received the Clerk’s mailings to him that day.
            Case 5:19-cv-01137-D Document 69 Filed 02/23/21 Page 2 of 2




2121 E. 30th St., 73 F.3d 1057, 1060 (10th Cir. 1996). Further, for the reasons stated by

Judge Green, the Court finds that it lacks jurisdiction over Plaintiff’s supplemental state

law claims.

        IT IS THEREFORE ORDERED that the Report and Recommendation [Doc.

No. 60] is ADOPTED in its entirety. Plaintiff’s Motion for Leave of Court to Supplement

CIV-19-1137-D with State Claim Count(s) Against Added Defendants [Doc. No. 45] is

DENIED.

        IT IS FURTHER ORDERED that the supplemental state law claims asserted in the

Amended Complaint [Doc. No. 46] are DISMISSED without prejudice for lack of

jurisdiction. 2

        IT IS SO ORDERED this 23rd day of February, 2021.




        2
          Because the Court lacks jurisdiction, the dismissal must be without prejudice to refiling,
even if refiling would be futile. See Brereton v. Bountiful City Corp., 434 F.3d 1213, 1218 (10th
Cir. 2006) (“the court, having determined that it lacks jurisdiction over the action, is incapable of
reaching a disposition on the merits of the underlying claims”) (emphasis in original).

                                                 2
